Opinion filed November 19, 2020




                                       In The


        Eleventh Court of Appeals
                                    ___________

                              No. 11-19-00076-CV
                                    ___________

                     DOH OIL COMPANY, Appellant
                                          V.
                    QEP RESOURCES, INC., Appellee


                    On Appeal from the 118th District Court
                           Martin County, Texas
                         Trial Court Cause No. 7033


                     MEMORANDUM OPINION
      The parties to this appeal have filed in this court an agreed motion to dismiss
this appeal. In the motion, the parties state that all claims between them have been
settled. Appellant requests that this appeal be dismissed in its entirety, and Appellee
agrees that the appeal should be dismissed.         See TEX. R. APP. P. 42.1(a)(1).
Accordingly, we dismiss this appeal.
        The motion to dismiss is granted, and the appeal is dismissed.


                                                                   PER CURIAM


November 19, 2020
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.1
Willson, J., not participating.




        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.
                                                      2